Title: From George Washington to Robert Howe, 24 September 1781
From: Washington, George
To: Howe, Robert


                  
                     Dear Sir,
                     Williamsburg 24th Septemr 1781
                  
                  The constant Attention I have been obliged to pay to the March of the Troops—forwarding Stores—procuring Necessaries &c. for the Expedition in Contemplation with other unavoidable Circumstances, have prevented my giving an Answer to your private Letter, which I received at Philadelphia, before this Day.
                  I am very sorry you have taken up the Matter in so serious a Light as seems to appear from your Letter & that you are so Deeply affected.  I can Assure you, that there was nothing like a designed Neglect or Omission in your not being called into this Service— but the Matter turned up sincerely from the common Rotine of Duty—In the Course of which Genl Heath stood first, & therefore took the Comand he now has—Lord Stirling, who came next in Course from his Age and Infirmities, I viewed unequal to the toils & Fatigue of the March & Consequent hard Duties of the Expedition—on which Ground and a candid Representation of it to his Lordship, he perfectly acquiessed.  Genl Lincoln was the next M. Genl on the List—for him no Excuse could be formed—he therefore filled the Comand that was necessary.
                  Under this View of the Case, your good Sense with your Knowlege of Military Duty & Service, I dare say, will make you easy with your present Lot—altho you might esteem yourself more happy in another Situation.
                  Our operations here are fast Ripening to the Point of their Comencement—a Day or two will carry us before the Works of Lord Cornwallis—our Prospects are at present fair & promising—what may be in the Womb of Fate is very uncertain—but we anticipate the Reduction of Ld Cornwallis with his Army with much Satisfaction. I am Dear Sir Yours &c.
                  
                     G.W.
                  
               